PER CURIAM.
Before us are two consolidated cases concerning the sale of Alachua General Hospital.
We affirm all issues raised in both appeals. In Case 1D00-2829, Appellants have failed to demonstrate any special injury, and therefore only have standing to raise the issue of whether the sale of Alachua General Hospital violated Article VII, section 10 of the Florida Constitution. We hold that the sale was constitutional *1165because the only bonds issued in connection with this transaction were revenue bonds, which do not pledge the full faith and credit of the State of Florida or Alachua County. See Linscott v. Orange Co. Indus. Dev. Auth., 443 So.2d 97 (Fla.1983). Because the 1983 conveyance of Alachua General Hospital involved no obligation of public funds and no use of public credit, no violation of Article VII, section 10, of the Florida Constitution occurred.
As to all other issues raised in Cases 1D00-2815 and 1D00-2829, we affirm.
AFFIRMED.
BOOTH, KAHN and PADOVANO, JJ., concur.